Citation Nr: 1634520	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for chronic right shoulder dislocation.  

2.  Entitlement to an increased rating in excess of 20 percent for chronic left shoulder dislocation.  

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder impingement syndrome.  

4.  Entitlement to an initial rating in excess of 20 percent for left shoulder impingement syndrome.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to December 2000.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the assigned ratings for bilateral shoulder disabilities.  

These matters were previously remanded by the Board in November 2010, February 2012, and December 2015.  The Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the issues presented have been perfected on appeal.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

Although the Veteran had a VA examination in August 2015, the Board finds that examination did not measure range of active and passive motion and with weight bearing.  More information is also needed regarding whether there is any additional function loss due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  In addition, an opinion is needed as to the Veteran's employability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the current severity of bilateral shoulder disabilities.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

(a)  Provide ranges of active and passive motion of both shoulders, to include range of motion on weight bearing.

(b)  State whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up.  The examiner should specifically state whether or not each of those symptoms is shown.

(c)  State whether there is any ankylosis of either shoulder.

(d)  State whether arm motion for either arm is limited to midway between the side and shoulder, or to 25 degrees from the side.

(e)  State whether there is nonunion or malunion or fibrous union of the humerus.

(f)  State whether there is recurrent dislocation of the humerus at the scapulohumeral joint.

(g)  Describe the effects of the bilateral shoulder disabilities on the Veteran's daily activities and employment.

(h)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

